[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Columbus Bar Assn. v. LaFayette, Slip Opinion No. 2017-Ohio-9205.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-9205
                  COLUMBUS BAR ASSOCIATION v. LAFAYETTE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Columbus Bar Assn. v. LaFayette, Slip Opinion No.
                                   2017-Ohio-9205.]
Failure to provide competent representation—Failure to act diligently—Failure to
        inform client of lack of liability insurance—Six-month suspension stayed on
        condition.
  (No. 2015-2010—Submitted August 29, 2017—Decided December 28, 2017.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2015-052.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Eric Lee LaFayette, of Gahanna, Ohio, Attorney
Registration No. 0077662, was admitted to the practice of law in Ohio in 2004. The
Board of Professional Conduct recommends that we suspend him from the practice
                             SUPREME COURT OF OHIO




of law for six months, with the entire suspension stayed. For the reasons explained
below, we adopt the board’s recommended sanction.
                             Procedural Background
       {¶ 2} In 2015, relator, Columbus Bar Association, charged LaFayette with
professional misconduct for, among other things, failing to provide competent
representation in two client matters and, in one of those cases, filing court
documents on which he had forged his client’s signature. The parties initially
entered into a consent-to-discipline agreement recommending that we sanction
LaFayette with a conditionally stayed one-year suspension. Although the board
accepted the agreement, we rejected the recommended sanction and remanded to
the board for further proceedings, including consideration of a more severe
sanction. Columbus Bar Assn. v. LaFayette, 146 Ohio St. 3d 1485, 2016-Ohio-
5529, 57 N.E.3d 1166.
       {¶ 3} On remand, relator amended its complaint and withdrew the
allegation that LaFayette had filed forged court documents. LaFayette stipulated
to most of the charged misconduct in the amended complaint, and after a hearing,
the board issued a report finding that he engaged in the stipulated misconduct. In
its report, the board noted that relator’s additional investigation on remand resulted
in a conclusion that LaFayette’s conduct had not amounted to forgery. For that
reason, the board recommended that we sanction him with a stayed six-month
suspension―a lesser sanction than it had previously endorsed when approving the
parties’ consent-to-discipline agreement. The parties do not object to the board’s
report and recommendation.
                                    Misconduct
       {¶ 4} LaFayette is a solo practitioner in Franklin County, and this matter
commenced after his mishandling of two separate client matters.




                                          2
                                January Term, 2017




                    Count One—the Rapalo Enamorado matter
       {¶ 5} According to the parties’ stipulations, Abel Rapalo Enamorado, a
Honduras citizen, entered the United States without authorization or documentation
in 2000. In 2003, he married Martha Rapalo Enamorado, who is a United States
citizen. In 2006, the couple retained LaFayette to help them legalize Abel’s
presence in the United States. At that time, LaFayette had not handled any similar
immigration matters.
       {¶ 6} In February 2006, LaFayette filed a petition seeking to have Abel
classified as an alien relative of a United States citizen. Immigration authorities
approved the petition in July 2006 and requested that Abel travel to Honduras for
consulate processing. Abel, however, declined to return to Honduras. At that point,
LaFayette was unsure of the next steps to take and essentially abandoned the alien-
relative petition. In 2008, approval of that petition was canceled for lack of action.
       {¶ 7} In the interim, LaFayette applied for a green card for Abel. Relator
and LaFayette later stipulated, however, that because Abel had entered the United
States without documentation, he was ineligible to apply for a green card. After
Abel’s application was denied, LaFayette filed a futile appeal, which was also
rejected. LaFayette was later notified that Abel’s green-card application could be
processed overseas, but LaFayette failed to respond to the notice.
       {¶ 8} In 2008, Abel and Martha asked LaFayette to file an application for
temporary protected status. Relator and LaFayette later stipulated, however, that
Abel did not meet the eligibility requirements for such status. Nevertheless,
LaFayette filed the application, and in doing so, he mistakenly applied the
eligibility standards for a citizen of El Salvador rather than Honduras. In 2010,
Abel’s request for temporary protected status was denied.             At that point,
immigration authorities commenced deportation proceedings against him. In lieu
of deportation, Abel agreed to voluntarily leave the country. The parties stipulated,
however, that LaFayette failed to file any requests for relief that Abel may have




                                          3
                                 SUPREME COURT OF OHIO




been eligible to receive. After Abel departed, LaFayette filed another petition to
classify Abel as an alien relative, which was granted in 2012. But by that point,
Martha had decided to retain a different attorney, and she later filed a grievance
against LaFayette.
        {¶ 9} The parties stipulated and the board found that LaFayette’s conduct
in representing Abel and Martha Rapalo Enamorado before February 1, 2007,
violated DR 6-101(A)(1) of the Code of Professional Responsibility (prohibiting a
lawyer from handling a matter that he is not competent to handle without obtaining
assistance from a lawyer who is competent to handle it)1 and that his conduct after
February 1, 2007, violated Prof.Cond.R. 1.1 (requiring a lawyer to provide
competent representation to a client), 1.3 (requiring a lawyer to act with reasonable
diligence in representing a client), and 3.1 (prohibiting a lawyer from bringing or
defending a proceeding, or asserting or controverting an issue in a proceeding, that
is unsupported by law or fact). In addition, the parties stipulated that LaFayette
failed to notify his clients that his malpractice insurance lapsed in 2009.
Accordingly, the board determined that he also violated Prof.Cond.R. 1.4(c)
(requiring a lawyer to inform the client if the lawyer does not maintain professional
liability insurance and obtain a signed acknowledgment of that notice from the
client). We agree with the board’s findings of misconduct.
                         Count Two—the Coles-Morgan matter
        {¶ 10} In May 2013, Ryan Morgan retained LaFayette to file bankruptcy on
behalf of his mother, Alpha Coles-Morgan, whose home was the subject of a
foreclosure proceeding, with a sheriff’s sale scheduled in nine days. LaFayette met
with Coles-Morgan at his office, and although she signed the bankruptcy petition,
she failed to sign other documents relevant to her case. LaFayette filed the
bankruptcy petition a day before the scheduled sheriff’s sale, but he failed to stop

1
 On February 1, 2007, the Rules of Professional Conduct superseded the Disciplinary Rules of the
Code of Professional Responsibility.




                                               4
                                January Term, 2017




the sale because he arrived at the sheriff’s office after the property had been sold.
The court in the foreclosure case later vacated the order confirming the sale after
the plaintiff in that proceeding—not LaFayette—notified the court of Coles-
Morgan’s bankruptcy filing.
       {¶ 11} The bankruptcy court notified LaFayette that his filings were
incomplete and included erroneous information.           LaFayette filed amended
documents, but they did not include the appropriate signatures from his client. He
also failed to appear on time for the first meeting of creditors. Although the
bankruptcy court ultimately issued a discharge to Coles-Morgan, she filed a
grievance based on LaFayette’s representation of her.
       {¶ 12} The parties stipulated and the board found that LaFayette failed to
provide competent representation to Coles-Morgan, in violation of Prof.Cond.R.
1.1. In addition, the board found that because LaFayette failed to have Coles-
Morgan sign a notice acknowledging that she was aware that he lacked malpractice
insurance, he also violated Prof.Cond.R. 1.4(c). We adopt these findings of
misconduct.
                                     Sanction
       {¶ 13} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
                        Aggravating and mitigating factors
       {¶ 14} The board found one aggravating factor—that LaFayette engaged in
multiple offenses.    See Gov.Bar R. V(13)(B)(4).         In mitigation, the board
determined that he has no prior disciplinary record, lacked a dishonest or selfish
motive, had a cooperative attitude toward the disciplinary proceedings, and
submitted positive character evidence. See Gov.Bar R. V(13)(C)(1), (2), (4), and
(5).




                                         5
                             SUPREME COURT OF OHIO




                               Applicable precedent
       {¶ 15} To support its recommended sanction, the board cited several cases
with sanctions ranging from a public reprimand to a stayed suspension for conduct
similar to LaFayette’s, including Columbus Bar Assn. v. Bhatt, 133 Ohio St. 3d 131,
2012-Ohio-4230, 976 N.E.2d 870 (publicly reprimanding an attorney who
neglected two client matters and failed to notify those clients that his malpractice
insurance had lapsed; mitigating factors included the absence of prior discipline,
lack of a dishonest or selfish motive, and cooperation in the disciplinary process);
Cleveland Metro. Bar Assn. v. Thomas, 125 Ohio St. 3d 24, 2010-Ohio-1031, 925
N.E.2d 959 (imposing a conditionally stayed six-month suspension on an attorney
who filed a misleading document in a client’s bankruptcy proceeding and neglected
another client’s case; mitigating factors included the absence of prior discipline and
cooperation in the disciplinary process); Cleveland Metro. Bar Assn. v. Sherman,
126 Ohio St. 3d 20, 2010-Ohio-2469, 929 N.E.2d 1061 (adopting the parties’
consent-to-discipline agreement and imposing a nine-month stayed suspension on
an attorney who neglected a client’s matter, voluntarily dismissed that client’s case
without her knowledge, and failed to advise another client that he did not maintain
malpractice insurance; mitigating factors included the absence of prior discipline,
lack of a dishonest motive, and cooperation in the disciplinary process).
       {¶ 16} Considering LaFayette’s misconduct and the relevant mitigating and
aggravating factors, we agree with the board that a stayed six-month suspension is
consistent with our precedent. We therefore adopt the board’s recommended
sanction.
                                    Conclusion
       {¶ 17} Eric Lee LaFayette is hereby suspended from the practice of law in
Ohio for six months, with the entire suspension stayed on the condition that he
commit no further misconduct. If LaFayette fails to comply with the condition of




                                          6
                                 January Term, 2017




the stay, the stay will be lifted, and he will serve the entire six-month suspension.
Costs are taxed to LaFayette.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                                 _________________
                Lori J. Brown, Bar Counsel, and A. Alysha Clous, Assistant Bar
       Counsel; Bloomfield & Kempf and David S. Bloomfield; and Judith M.
       McInturff, for relator.
               Eric Lee LaFayette, pro se.
                                 _________________




                                         7